FORM10-Q SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 FOR THE QUARTERLY PERIOD ENDED: OCTOBER 2, 2011 COMMISSION FILE NUMBER: 0-1830 BOWL AMERICA INCORPORATED (Exact name of registrant as specified in its charter) MARYLAND 54-0646173 (State of Incorporation) (I.R.S.Employer Identification No.) 6446 Edsall Road, Alexandria, Virginia22312 (Address of principal executive offices)(Zip Code) (703) 941-6300 (Registrant's telephone number including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405) of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated FileroAccelerated FileroNon-Accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act) Yes oNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Shares Outstanding at November 6, 2011 Class A Common Stock, $.10 par value Class B Common Stock, $.10 par value PART 1. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BOWL AMERICA INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) Thirteen Weeks Ended October 2, September 26, Operating Revenues: Bowling and other $ $ Food, beverage and merchandise sales Operating Expenses: Employee compensation and benefits Cost of bowling and other services Cost of food, beverage and merchandise sales Depreciation and amortization General and administrative Operating Loss ) ) Interest and dividend income Loss before provision for income tax benefit ) ) Provision for income tax benefit ) ) Net Loss $ ) $ ) Loss per share-basic & diluted $ ) $ ) Weighted average shares outstanding Dividends paid $ $ Per share, dividends paid, Class A $ $ Per share, dividends paid, Class B $ $ The operating results for the thirteen (13) week period ended October 2, 2011are not necessarily indicative of results to be expected for the year.See notes to condensed consolidated financial statements. 2 BOWL AMERICA INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (CONTINUED) (Unaudited) CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE EARNINGS Thirteen Weeks Ended October2, September 26, Net Loss $ ) $ ) Other comprehensive earnings- net of tax Unrealized (loss) gain on available-for-sale securities net of tax of ($150,495) and $178,183 ) Comprehensive (Loss) earnings $ ) $ The operating results for the thirteen (13) week period ended October 2, 2011 are not necessarily indicative of results to be expected for the year. See notes to condensed consolidated financial statements. 3 BOWL AMERICA INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) As of October 2, July 3, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term investments Inventories Prepaid expenses and other Income taxes refundable Current deferred income taxes - TOTAL CURRENT ASSETS LAND, BUILDINGS & EQUIPMENT, net ofaccumulated depreciation of 37,988,842 and 37,570,380 OTHER ASSETS: Marketable investment securities Cash surrender value-life insurance Other TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Dividends payable Other current liabilities Current deferred income taxes - TOTAL CURRENT LIABILITIES LONG-TERM DEFERRED COMPENSATION NONCURRENT DEFERRED INCOME TAXES TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Preferred stock, par value $10 a share: Authorized and unissued, 2,000,000 shares - - Common stock, par value $.10 a share: Authorized, 10,000,000 shares Class A issued and outstanding 3,683,009 Class B issued and outstanding 1,468,462 Additional paid-in capital Accumulated other comprehensive earnings- Unrealized gain on available-for-sale securities, net of tax Retained earnings TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to condensed consolidated financial statements. 4 BOWL AMERICA INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTSOF CASH FLOWS (Unaudited) Thirteen Weeks Ended October 2, September 26, Cash Flows From Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Changes in assets and liabilities Increase in inventories ) ) Decrease in prepaid & other Increase in income taxes refundable ) - Increase in deferred tax asset ) ) Increase (decrease) in accounts payable ) Decrease in accrued expenses ) ) Increase in other current liabilities Net cash provided by operating activities Cash Flows From Investing Activities Expenditures for land, building and equip ) ) Net sales & maturities of short-term Investments Purchases of marketable securities ) ) Net cash provided by Investing activities Cash Flows From Financing Activities Payment of cash dividends ) ) Net cash used in financing activities ) ) Net Increase in Cash and Equivalents Cash and Equivalents, Beginning of period Cash and Equivalents, End of period $ $ Supplemental Disclosures of Cash Flow Information Cash Paid During the Period for: Income taxes $ $ - See notes to condensed consolidated financial information. 5 BOWL AMERICA INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS For the Thirteen Weeks Ended October 2, 2011 (Unaudited) 1.Basis for Presentation The accompanying unaudited condensed consolidated financial statements of Bowl America Incorporated and subsidiaries (the "Company"), have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.The condensed consolidated balance sheet as of July 3, 2011 has been derived from the Company's July 3, 2011 audited financial statements.Certain information and note disclosures normally included in the annual financial statements, prepared in accordance with accounting principles generally accepted in the United States of America, have been condensed or omitted pursuant to those rules and regulations, although the Company believes that the disclosures made are adequate to make the information presented not misleading. In the opinion of management, the accompanying unaudited condensed consolidated financial statements reflect all adjustments and reclassifications (all of which are of a normal, recurring nature) that are necessary for the fair presentation of the Company’s financial position and results of operations for the periods presented.It is suggested that these condensed consolidated financial statements be read in conjunction with the consolidated financial statements and notes thereto included in the Company's latest annual report to the Securities and Exchange Commission on Form 10-K for the year ended July 3, 2011. 2.Investments The Company’s investments are categorized as available-for-sale.Short-term investments consist of certificates of deposits with maturities of generally three months to one year.Equity securities consist primarily of telecommunications stocks.Mutual funds consist of federal agency mortgage backed securities (Ginnie Mae).The fair value of the Company’s investments at October 2, 2011 and July 3, 2011 were as follows: October 2, 2011 Description Fair Value Cost Basis Unrealized Gain Short-term investments $ $ $
